Gridley, P. J., dissenting: On May 1,1934, an opinion of this court was filed and an order entered, for reasons stated in the opinion, that the decree appealed from be “reversed” and that the cause be “remanded with directions ... to sustain complainant’s demurrer to said intervening petition and to dismiss said petition, and for such further proceedings on complainant’s bill as to equity shall appertain.” Subsequently, a rehearing was allowed. After due consideration, I am unable to agree with the conclusions reached by a majority of the court in the present opinion. I still think that the decree appealed from should be reversed and the cause be remanded with directions as stated.